Citation Nr: 1336793	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  10-47 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for postoperative residuals of a left knee injury.  

2.  Entitlement to a compensable rating for residuals of a left middle finger fracture.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to May 1989, from April 2005 to August 2005, and from August 2005 to January 2007, with additional service in the Army National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which the RO continued a 10 percent rating for the service-connected left knee disability and a noncompensable (0 percent) rating for the service-connected left middle finger disability.  

In April 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  In connection with the hearing, the Veteran submitted additional evidence, along with a signed waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2013).

The Board has reviewed the Veteran's Virtual VA file and finds that it does not include any additional relevant documents.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain additional records from the Army National Guard, to obtain outstanding VA treatment records, and to afford the Veteran new VA examinations to evaluate the current severity of his left knee and left middle finger disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran's National Guard unit, or any other appropriate entity, any additional service treatment records regarding the Veteran's National Guard service which have not previously been associated with the claims file, to particularly include records dated since December 2007 (including records of treatment at the clinic at Camp Mabry, as referenced during the April 2012 hearing).  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left knee and/or left middle finger disability.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for treatment records from the Central Texas Veterans Healthcare System (to include the Cedar Park and Austin outpatient clinics (OPCs) and the Temple and Waco VA Medical Centers (VAMCs)), dated since August 2010.    

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.
  

3.  After all available records have been associated with the claims file, arrange for the Veteran to undergo VA examination to evaluate the service-connected left knee disability.    

In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should conduct range of motion testing of the left knee (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After all available records have been associated with the claims file, arrange for the Veteran to undergo VA examination to evaluate the service-connected left middle finger disability.    

In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should describe all manifestations of the Veteran's service-connected residuals of left middle finger fracture, considering his reports of pain to touch and a feeling "like arthritis" in cold weather (as described during the April 2012 hearing).  

The examiner should conduct range of motion testing of the left middle finger (expressed in degrees).  Range of motion should also be expressed by a statement as to the size of the gap, in centimeters or inches, between the left middle fingertip and the proximal transverse crease of the palm with the finger flexed to the extent possible.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should indicate whether the left middle finger disability is manifested by any form of ankylosis and, if so, whether such is favorable or unfavorable.  

The examiner should indicate whether the left middle finger disability results in limitation of motion of other digits or interferes with the overall function of the hand.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


